DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1, 5, 6, 9 – 11, 13 – 15, 19, and 21 – 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambert US 3,757,798 as further evidenced by Strickland et al. US 2006/0191548 in view of Pera US 4,906,488 in view of Derr US 6,162,516 further in view of Heinrich et al. US 5,601,716 as further evidenced by Wesp, US 3,256,139 and Rydell et al. US 5,554,288.
Regarding claims 1, 10, 14, 24, 25, and 26, Lambert discloses a pouch for oral delivery of flavour comprising a soluble carrier or an insoluble carrier (ground and/or instant coffee) (col. 4, paragraph 1) which pouch has a flavour source surrounded by a porous membrane where overlapping edge portions of the porous membrane are sealed and, as clearly seen in the figures, the edge portion of the pouch of Lambert is integral to the pouch.  
With respect to a distinct adhesive sealing the overlapping edge portion of the porous membrane of the pouch, Lambert discloses the pouch can be a filter paper designed to be heat sealed and it would have been an obvious matter of choice and/or design to one having ordinary skill in the art to have required the filter paper to have a distinct heat sensitive adhesive that softens when heated and then seals, that is to say, adheres the overlapping edge portions (col. 1, paragraph 8, fig. 1 – 3).  In any event Strickland provides further evidence that it was conventional and well established in the art to seal pouches capable of the oral delivery of flavour with other distinct adhesives, such as edible adhesives, as well (paragraph [0318]).  Therefore it is seen that once it was known to employ an adhesive to seal the overlapping edge portion of a porous membrane of a pouch capable of the oral delivery of a flavour the substitution of one known adhesive for another known adhesive to obtain predictable results would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claim 1 differs from Lambert in the flavour source being disposed as a surface treatment on the soluble carrier or insoluble carrier and including a granular material having a polymeric matrix with a surface coating on the granular material, the surface coating including a flavourant material.  
Pera discloses a flavour source (coffee) (example 3) which would be combined with a soluble carrier or insoluble carrier which flavour source is in the form of a granular material having a polymeric matrix (dried particulate products) for use in edible applications (‘488, col. 14, paragraph 3) trapped in the voids of a polymer matrix (‘488, col. 19, paragraph 3), which necessarily would require a surface coating to be disposed on the granular material.  Pera also discloses the flavour source would then be further disposed as a surface treatment on the soluble carrier or insoluble carrier (coating on the surface) (‘488, col. 21, paragraph 2).
Pera is combining a flavour source with a soluble or insoluble carrier for the art recognized purpose of creating a flavour source that would provide a very long lasting flavour, which is applicant’s reason for doing so as well.  To therefore modify Lambert and provide a flavour source with a soluble or insoluble carrier as taught by Pera would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claim 1 differs from Lambert as further evidenced by Strickland in view of Pera in the pouch defining a generally crescent, which is to say an arcuate shape.  Derr discloses a pouch for the oral delivery of a flavour comprising a flavour source (tobacco) surrounded by a generally crescent shaped porous membrane which membrane does not have any sharp corners, which is to say the pouch of Derr has rounded corners (‘516, col. 3, paragraph 6 and fig. 10a-10c).  Derr is providing a pouch for the oral delivery of a flavour from a flavour source said pouch which would not have any sharp corners for the art recognized purpose of providing a pouch which would allow easy placement in the oral cavity while providing maximum comfort to the user which is applicant’s reason for doing so as well.  To therefore modify the pouch of Lambert as further evidenced by Strickland in view of Pera which comprises overlapping edge portions of the porous membrane which are sealed and the edge portion of the pouch is integral to the pouch, as clearly seen in the figures or Lambert, and provide the pouch with a general crescent shape which would include rounded corners as taught by Derr would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  
Also, Lambert as further evidenced by Strickland in view of Pera in view of Derr discloses the flavour source and the soluble carrier or the insoluble carrier surrounded by the porous membrane since the flavour source and the soluble carrier or the insoluble carrier are fully enclosed in said porous membrane (‘798, fig. 1 – 3).
Further regarding claim 1 and claims 10 and 14, as set forth in the rejection above Lambert as further evidenced by Strickland in view of Pera in view of Derr is seen to disclose the use of a porous membrane which includes a natural material (filter paper) and a synthetic material (designed for heat sealing) (‘798, col. 1 paragraph 8) which would be capable of reducing staining of the porous membrane.  
In the event that Lambert as further evidenced by Strickland in view of Pera in view of Derr can be construed as not disclosing the porous membrane includes a barrier material capable of reducing staining of the porous membrane, i.e. the use of a combination of natural and synthetic material including a polymer, Heinrich discloses that it was conventional to use a combination of natural and synthetic material (natural fiber and polypropylene) (‘716, col. 1, ln 57 – 67 and col. 3, ln 7 – 15) in a porous membrane used to make flavor pouches (tea and coffee) (‘716, col. 2, ln 63 – 64).  Since the porous membrane includes the same water permeable/water insoluble barrier material as disclosed (but not claimed) by the applicant it would be expected that the porous membrane would also be capable of reducing staining, i.e. a stain resistant polymer membrane (polypropylene).  Heinrich is using a combination of natural and synthetic fibers in the porous membrane for the art recognized as well as at least one of applicant’s intended purposes, that is, to allow heat sealing of the pouch and to provide superior containment of the contained flavourant.  To therefore modify Lambert as further evidenced by Strickland in view of in view of Pera in view of Derr and use a porous membrane including a combination of natural and synthetic material as taught by Heinrich, which would be capable of reducing staining would have been an obvious matter of choice and/or design.  
Regarding the porous membrane having a wet tensile strength ranging from 15 N/m to 75 N/m.  Once it was known to contain a flavour source in a pouch for oral delivery and that it is desired to retain the flavour material in said pouch it is not seen that patentability would be predicated on the specific wet tensile strength one would choose to employ.  In any event, Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich discloses the pouch to have a layer of natural and synthetic material and that the purpose of said material is to ensure good permeability while at the same time providing for retention of the contained flavour source within the pouch (‘716, col. 1, ln 51 – 56, col. 4, ln 5 – 12).  This is to say that Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich is disclosing that the pouch would need to remain intact during use.  Stated somewhat differently the pouch would have to have an appropriate wet tensile strength in order to retain the contained flavour source while in use which is to say that the particular wet tensile strength required would be an obvious matter of choice and/or design which the ordinarily skilled artisan would commonly and routinely optimize (MPEP § 2144.05 II.).  Nevertheless, both Wesp (.35 Lb/in = 61.39 N/m) (col. 7, table, No. 1 control) and Rydell (.4 Lb/in = 70.05 N/m) (col. 17, table 1, Wet Str 0.40) provide further evidence that it was common to provide proper porous membrane material with a wet strength in the claimed range.
Further regarding claim 24, since Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell disclose the pouch to have a layer of synthetic material and the synthetic material is acting as the barrier material it is seen that the barrier material is a coating on the porous membrane.
Regarding claim 5, Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell discloses the flavour source would be coffee (‘798, col. 4, paragraph 1).
Regarding claim 6, Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell discloses the major dimension of the flavour pouch should not exceed a major dimension of 1 and ½ inches in length and that, depending on the flavour contents, smaller dimensions would be desirable (‘798, col. 1, paragraph 8).  Since the pouch of Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell is within three tenths of an inch to that claimed and the claim language of about 1.2 inches allows for a slightly larger pouch the prior art reads on the claimed dimensions and the particular size one would choose to make the pouch would have been an obvious matter or choice and/or design.  It is also seen that patentability would not predicated on the particular dimensions of the pouch (MPEP § 2144.04 IV.A.).
Regarding claim 9, both Lambert (‘798, col. 2, paragraph 3) and Derr (‘516, col. 9 paragraph 1 and col. 6, paragraph 3) disclosed the porous membrane would not be soluble in saliva and would have structural integrity sufficient to remain intact while the flavour pouch is present in the human oral cavity.
Regarding claim 11, Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell discloses the porous membrane is a non-woven web (filter paper) (‘798, col. 2 paragraph 3).
Regarding claims 13 and 21, Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell disclose the combination of natural and synthetic fibers would have a basis weight of 9 g/m2 (8 g/m2 natural fiber, 1 g/m2 synthetic layer) (‘716, col. 2, paragraph 3).  
Regarding claim 15, Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell discloses the flavourant material would comprise at least two flavour compounds (‘488, col. 23, paragraph 4).
Regarding claim 19, Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell discloses the flavour source would completely fill an internal volume of the porous membrane (filled envelope) (‘798, col. 1, paragraph 2) (‘516, fig. 10b).
Regarding claim 22, Lambert as further evidenced by Strickland in view of Pera in view of Derr in view of Heinrich as further evidenced by Wesp and Rydell disclose the combination of natural and synthetic fibers would have a basis weight of 15 g/m2 (14 g/m2 natural fiber, 1 g/m2 synthetic layer) (‘716, col. 2, paragraph 3).  
Claim 23 is rejected for the same reasons given above in the rejection of claim 1.
Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully and carefully considered but they are not found persuasive.
Applicant urges that Lambert does not disclose or suggest “an adhesive sealing the overlapping edge portion of the porous membrane” because the pouch of Lambert is made by using a filter paper designed for heat sealing and that the adhesive would be a “distinct” adhesive.  These urgings are not deemed persuasive.
Not only do the claims not recite any specific adhesive that would be used applicant’s specification discloses that heat sealing may be used to adhere the overlapping edge portion of the porous membrane together.  As set forth above in the rejections and reiterated here, a filter paper that would be designed for heat sealing comprises a hotmelt adhesive, and when heated said adhesive will adhere the overlapping edge portion of the porous membrane.  Further, a hotmelt adhesive is a “distinct” adhesive among adhesives as opposed to another type of adhesive such as mucilage or gum arabic for example.  Regarding Lambert requiring the selection of a filter paper designed for heat sealing, here it is believed that the applicant is referring to the claimed porous membrane.  There is nothing in the claims that would preclude the use of a porous membrane designed for heat sealing and, in fact, applicant recites the membrane would include a polymer, many of which would act as a distinct adhesive when heated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        27 September 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792